PROB 35A DEATH (ED/CA)
(Rev. 5/01)

                            Report and Order Terminating Supervised Release
                            Prior to Original Expiration Date - Notice of Death


                                   UNITED STATES DISTRICT COURT
                                                  FOR THE


                               EASTERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                    )
                                                          )
                              v.                          )   Docket No: 2:14CR00211-01
                                                          )
                  RICHARD CARDENAS                        )
                                                          )

On April 21, 2017, the above-named was sentenced to Supervised Release for a period of 4 years.
Supervision commenced on February 22, 2019.


On April 9, 2019, this office was notified by the releasee’s mother, Anita Cardenas, that Richard Cardenas
was confirmed dead by Darshan Lal Sonik, M.D. on April 6, 2019 (copy of the notification is on file). It
is accordingly recommended this case be closed.

                                          Respectfully submitted,




                                           MIRANDA L. LUTKE
                                       United States Probation Officer

Dated:        February 21, 2020
              Roseville, California
              MLL:aph



 REVIEWED BY:                MICHAEL K. MCFARLAND
                             Supervising United States Probation Officer




                                                     1
                                                                                                                  Rev. 11/2019
                                                              PROB35A__REPORT AND ORDER TERMINATING SUPERVISION (EARLY DEATH)
PROB 35A DEATH (ED/CA)



Re:       Richard Cardenas
          Docket No: 2:14CR00211-01
          Report and Order Terminating Supervised Release
          Prior To Original Expiration Date - Notice of Death




                                          ORDER OF COURT

It appearing that Richard Cardenas is deceased, it is hereby ordered the proceedings in this case be
terminated and the case closed.




March 3, 2020
                         Date                            United States District Judge Troy L. Nunley


(Notification copy on file)

cc:       AUSA Jason Hitt
          FLU Unit - United States Attorney's Office (victim notification and/or offender estate)
          Fiscal Clerk - Clerk's Office




                                                     2
                                                                                                                   Rev. 11/2019
                                                               PROB35A__REPORT AND ORDER TERMINATING SUPERVISION (EARLY DEATH)
